Eschweileu, J.
The issue presented is as to .the construction of the twelfth clause of the will, which provided, in substance, that the residue left after payment of debts and bequests should be invested by the executors, they paying the annual interest or income unto his children and “the issue of any deceased child by right of representation” in the proportion of forty per cent, between the daughters and sixty per cent, between the sons; should any child die without issue the share of such income to which such deceased child would be entitled shall be equally divided “between the children living and the issue of any deceased child by right of representation.” “The issue of any of my deceased sons or daughters shall take by right of representation.” At the expiration of eight years the residue shall be divided between his children, namely, forty per cent, to his daughters and sixty per cent, to his sons, “the issue of any deceased child taking by right of representation, and if any child shall die without issue, then the share to which any deceased child would be entitled to be divided equally between the living children or the issue of any deceased child by right of representation.”
The material portions of the eleventh clause are: “I hereby provide for my grandchild Plelen Winnie as follow's;” a gift is then made to the two sons, the executors, in trust, *29of the sum of $500 to be invested, and adding yearly to the principal five per cent., or more if obtained, and so continued until Helen shall become twenty-one years old, to whom they shall then pay the $500 with all accrued interest; “should the said Helen Winnie die before attaining twenty-one years, then said sum with its accumulated interest shall be added by my said executors to the residue of my estate, to be divided between my heirs as set forth in clause 12.”
The construction given by the trial court to this twelfth clause was to permit the grandchild, Helen Winnie, respondent here, to receive during the eight years period of trust one sixth of forty per cent, of the annual income, and on its termination one sixth of forty per cent, of the residue then to be distributed; in other words, to be treated just as would her mother have been .if she had survived the testator.
The executors, appellants here, contend that respondent Helen should be excluded from any participation in the estate except to the extent of the $500 and accrued interest provided for in the eleventh clause; that, construing the will as a whole, there is disclosed the intention of the testator to so limit the granddaughter Helen.
So far as the will itself is concerned it discloses no gift or advancement of any kind having been made to Helen's mother during the latter’s lifetime, such as had been given to all of the other children. It is quite evident that the testator had a kindly feeling toward Helen, the only orphan grandchild, as shown by‘the gift of $500, considerably larger than that made to any other grandchild of the eighteen, although less in amount than that given to each of two separate sets of grandchildren. It further appeared that she lived in testator’s family continuously after the death of her mother in 1912.
To support their position the appellants urge many suggestions which may be summarized as follows:
Because of the apparent difference as to the manner and time of obtaining possession, holding, and disposing of the *30$500 fund under the eleventh clause and of the tenfold larger amount coming to her under the twelfth clause if she take thereunder; the possibly different disposition to be made of the two items if she die before coming into possession; that guardianship might be necessary as to the larger amount, but obviated as to the $500 by the executors being made trustees thereof; the possibly greater power of disposal she would have of her share than her uncles and aunts have of their respective shares under the twelfth clause, if she be held to take thereunder.
Because of the use of the phrase in the eleventh clause, “I hereby provide for my grandchild Helen Winnie as follows,” when contrasted with the phrase “give and bequeath” as found used in the will in speaking of all gifts to the other grandchildren as indicating that such provision, as distinguished from a mere specific bequest, was intended to be an exclusive provision and all-embracing of his bounty towards this grandchild.
Again, because in the codicil above quoted, canceling the gift to one of the daughters, the phrase was used that such daughter shall participate, under the twelfth clause, “with my other daughters,” and making no reference therein to the then living Helen, now held to participate as representing her long predeceased mother, there is indicated either an intention to exclude the grandchild Helen as a possibly equal participant with the daughters then living, or that at least it shows the testator must have understood and intended the twelfth clause to exclude as intended, possible participants thereunder, any but the then living sons and daughters.
Further, that the terms of the will show that the testator had in mind the right of representation coming into effect only through and by the death of son or daughter subsequent to the making of the will or his own death.
Again, that the construction adopted does violence to the general purpose and scheme oí the will and disarranges the *31supposed proportionate equality between testator’s several living sons and daughters. Also, that it leaves uncertain and too indefinite for proper enforcement the question whether, if Helen takes at all under the twelfth clause, it shall be one eleventh of the entire fund or, as determined by the court below, one sixth of forty per cent, of it.
There is not sufficient force, however, in these suggestions to convince us that the trial court was anything but entirely correct in his construction.
Standing alone, the twelfth clause clearly places the respondent Helen, sole child of a deceased daughter, on an equal footing with her aunts. As a separate sentence of the twelfth clause the testator expressly and imperatively said: “The issue of any of my deceased sons or daughters shall take by right of representation.” Helen Winnie comes within this mandate. At four other places in this same clause the idea of right of representátion is carefully and clearly expressed. It is the natural and proper way, recognized as such by our statutory law, for cases of intestacy. Were there any intent by testator to exclude Helen, the orphan grandchild, from participating, here would be the clause for the testator to so declare his intention. We find nothing in this twelfth clause indicating other than that Helen Winnie was intended to stand, by right of representation, as would her mother if the latter had survived the testator.
Nothing in the suggestions by appellants as to the eleventh clause or other parts of the will makes us doubt the correctness of the conclusion reached by the court below and here approved.
By the Court. — Order affirmed.